Citation Nr: 1450080	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran's countable income precludes eligibility for non-service connected pension benefits prior to the 2010 calendar year.

2.  Whether the Veteran's countable income precludes eligibility for non-service connected pension benefits as of the 2010 calendar year. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran had requested a hearing before the Board, but subsequently cancelled her request in an August 2014 statement.  The request is considered withdrawn.

The issues of entitlement to service connection for lupus and cold weather injuries of the bilateral hands and fingers have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran filed her claim in January 2008, and at that time had three child dependents: D.G. (born in March 1992), B.G. (born in January 1994), and T.G. (born in September 1995).

2.  The Veteran's countable income for the 2008 and 2009 calendar years was $20,280 respectively, but decreased to $15,909 in 2010, $15,672 in 2011, $15,111 in 2012, $14,118, and $8,844 in 2014.  

3.  The Veteran did not report any medical expenses for the 2008 calendar year.

4.  The Veteran's medical expenses for the 2009 calendar year consist of a $96 per month Medicare premium, or $1152 per year; there is no reason to believe the Veteran's medical expenses decreased since 2009.

5.  The Veteran's adjusted countable income for the 2008 calendar year was $20,280, which is greater than the maximum pension rate (MAPR) for a veteran with three dependents of $18,461, effective December 1, 2007; and also greater than the maximum MAPR of $19,533, effective December 1, 2008.

6. The Veteran's adjusted countable income (with allowable medical expenses of $175.35 deducted) for the 2009 calendar year decreased to $20,104.65, but is still in excess of the maximum pension rate (MAPR) for a veteran with three dependents of $19,533, effective December 1, 2008.  

7.  The MAPR for a veteran with two dependents is $17,513, effective December 1, 2009; the MAPR for a veteran with one dependent is $16,051, effective December 1, 2011; the MAPR for a veteran with no dependents is $12,465, effective December 1, 2012.

8.  The Veteran's adjusted countable income as of the 2010 calendar year is lower than the applicable MAPR.


CONCLUSIONS OF LAW

1. For the 2008 through 2009 calendar years, the criteria for countable income eligibility for non-service connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2014).

2.  As of the 2010 calendar year, the criteria for countable income eligibility for non-service connected pension benefits have been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the calendar years from 2010, in light of the favorable opinion here, any deficiencies with respect to notice or assistance are non-prejudicial.

With regard to the 2008 and 2009 calendar years adjudicated here, the Veteran was provided pre-adjudication notice of the elements necessary to substantiate her claim seeking non-service connected pension in March 2008.  A November 2009 letter further outlined the calculation of her countable income, which was found to exceed the applicable MAPR.  In particular, the original award failed to include child support income in the calculation.  The Veteran contends the income was decreasing as her children aged.  She also provided detailed financial information for the period in question.  VA specifically requested the Veteran to provide Court documents or any other documentation outlining the terms of her child support income for the period in question.  She failed to do so. The Board emphasizes that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, the Board will decide the claim based on the information of record and, indeed, has accepted the Veteran's reported child support income for 2008 and 2009 without the Court documentation.

Further, the Board finds when there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim, the duties to notify and assist do not apply. 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"). Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As the issue on appeal is controlled by the Veteran's level of annual income and net worth, there is no medical controversy and development of any medical evidence would have no bearing on the decision. 

Again, as will be indicated below, the Board has accepted the Veteran's dollar figures with respect to annual child support income without Court documentation.  Thus, the facts of this case are not in dispute. There is no amount of notice or assistance that can alter the Veteran's reported income and expenses for 2008 and 2009. The Board concludes that any error related to the duties to notify and assist can have no impact on the outcome of this case. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Countable Income for Non-Service Connected Pension Benefits

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  

The Veteran filed a claim in January 2008 for non-service connected pension indicating she ceased working and is unemployable due to various disabilities, to include lupus.  

The RO granted the claim and awarded non-service connected pension in October 2008.  In November 2009, however, the RO determined that the Veteran's child support payments were not calculated into her countable income.  Upon making the correction, it was determined that the Veteran's countable income exceeded the MAPR and non-service connected pension benefits were stopped.

Incidentally, the Veteran's original award was based on a veteran with two dependents, her biological children B.G. (born in January 1994) and T.G. (born in September 1995).  It was later determined that the Veteran had three dependents, to include her biological child D.G. who's birthdate was mistyped on her original application (i.e. written as March 1982 rather than March 1992).  With the birthdate corrected, the Veteran had three dependents at the time of her pension award. 

The MAPR for a veteran with three dependents was $14,643, effective December 1, 2007 and $15,493, effective December 1, 2008.  The rates did not change again until December 1, 2011 as there was no cost of living adjustment between December 1, 2008 and December 1, 2011.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23; see also http://benefits.va.gov/PENSION/rates_veteran_pen09.asp. 

Effective March 2010, the Veteran's eldest child, D.G., turned 18.  The MAPR for a veteran with two dependents was $17,513, effective December 1, 2008.  Id.  

Effective January 2012, the Veteran's middle child, B.G., turned 18.  The MAPR for a veteran with one dependent was $16,051, effective December 1, 2011.  Id.

Effective September 2013, the Veteran's youngest child, T.G., turned 18.  There is no evidence that the Veteran remarried or had any additional children.  The MAPR for a veteran with no spouse and no dependents was $12,465, effective December 1, 2012 and is $12,652, effective December 1, 2013.  Id.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Neither child support income nor income from SSA disability benefits are specifically excluded under 38 C.F.R. § 3.272; therefore, child support income and SSA disability benefits are included as countable income.  (Emphasis added). 

According to the evidence of record, the Veteran receives $8,844 per year as SSA disability benefits as well as $612 per year (or $51/month) benefits per dependent.  In addition, the Veteran informed VA she also was receiving child support payments in the amount of $800 per month ($9600 per year).  She indicates these payments decreased to $700 per month ($8400 per year) starting June 2009 and were set to decrease an additional $233 per month (or decreased to $467 per month and $5604 per year) when her eldest child turned 18 in March 2010.  

The Veteran was asked to provide the Court Order or any other documentation indicating the terms of child support income.  She has not done so.  While the Board presumes the child support payments likely decreased when her middle child reached the age of 18 on January 2012, there is no documentation to confirm this nor has the Veteran claimed the payments decreased.  As such, the Board will presume the child support income of $5604 per year through her youngest child's 18th birthday in September 2013.  Thereafter, the Board will presume the child support income stops. 

Similarly, the SSA disability benefits of $612 allotted per child presumably stops when the child reaches 18 years of age.

In light of the child dependents, this consequently means the Veteran's countable income changed nearly every year during the pendency of this appeal.  

Although the Board does not have any documentation of the terms of the Veteran's child support income, resolving reasonable doubt in her favor, the Board will accept the terms of the child support as indicated by the Veteran.  Thus, child support income was $9600 for the 2008 calendar year; $8400 for the 2009 calendar year; $6304 for the 2010 calendar year (factoring a decrease after March 2010), $5604 for the 2011 and 2012 calendar year, $4203 for the 2013 calendar year (presuming child support stopped after September 2013), and $0 presumed for the 2014 calendar year. 

SSA disability income also changed on a yearly basis due to the children's ages.  SSA disability income was $10,680 for the 2008 and 2009 calendar year, $10,221 for the 2010 calendar year (factoring a decrease after March 2010), $10,068 in the 2011 calendar year, $9507 in the 2012 calendar year (factoring a decrease after January 2012), $9915 in the 2013 calendar year (factoring a decrease after September 2013), and $8844 per year thereafter. 

Adding these totals together, the Veteran's countable income from 2008 to 2014 is as follows:

	2008: $9,600 (child support) + $10,680 (SSA) = $20,280 (three dependents)
	2009: $9,600 (child support) + $10,680 (SSA) = $20,280 (three dependents)
	2010: $6,300 (child support) + $10,221 (SSA) = $15,909 (two dependents)
	2011: $5,604 (child support) + $10,068 (SSA) = $15,672 (two dependents)
	2012: $5,604 (child support) + $9,507 (SSA) = $15,111 (one dependent)
	2013: $4,203 (child support) + $9,915 (SSA) = $14,118 (one dependent)
	2014: $0 + $8,844 = $8,844 (no dependents)

Even without considering allowable exclusions, the Veteran's countable income is less than the MAPR as of the 2010 calendar year.  Her countable income does exceed the MAPR, however, prior to 2010, which was $18,461, effective December 1, 2007 and $19,533, effective December 1, 2008.  
The Veteran is not precluded from receiving her non-service connected pension as of January 2010. 

For the 2008 and 2009 calendar years, the only arguably applicable exclusions to the Veteran's countable income are medical expenses.  The Veteran indicated she started paying Medicare premiums of $96 per month, or $1,152 per year as of January 2009.  She did not report any medical expenses or any other arguably applicable exclusion for the 2008 calendar year.  

Under the law, only medical expenses paid in excess of five percent of the MAPR are excusable.  See 38 C.F.R. § 3.272.  In other words, only the Veteran's medical expenses exceeding $976.65 (i.e., 5% of $19,533) for the 2009 calendar year can be excluded from her 2009 countable income. 

Her Medicare premiums for 2009 totaled $1,152, subtracting $976.65, the Veteran's countable income can exclude $175.35 for medical expenses under 38 C.F.R. § 3.272.  

Her adjusted countable income for 2008 and 2009 are as follows:

	2008: $20,280 - $0 (no medical expenses reported) = $20,280
	2009: $20,280 - $175.35 (authorized medical exclusions) = $20,104.65

Unfortunately, even considering the Veteran's reported medical expenses, her adjusted countable income for 2008 and 2009 are still in excess of the MAPR, which was $18,461, effective December 1, 2007 and $19,533, effective December 1, 2008.

In short, looking at the Veteran's reported income in the most favorable light, her adjusted countable income is in excess of the MAPR for the 2008 and 2009 calendar year, but is less than the MAPR thereafter. Thus, while her countable income precludes her eligibility for non-service connected pension benefits for the 2008 and 2009 calendar years, she is not precluded from receiving non-service connected pension benefits as of January 2010.  
ORDER

The Veteran's countable income precludes eligibility for non-service connected pension benefits prior to the 2010 calendar year, and to this extent the appeal is denied. 

The Veteran's countable income does not preclude eligibility for non-service connected pension benefits as of the 2010 calendar year, and to this extent the appeal is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


